The opinion of the Court was delivered by
Rogers, J.
It would be useless to discuss the errors which have been filed, as there is onb principle which is decisive of this case. Where the guaranty or promise, though collateral to the principal contract, is made at the same time with the principal contract, and becomes ah essential ground of the credit given to the principal debtor, the whole is one original and entire transaction, and the consideration extends and sustains the promise of the principal debtor, and also of the guarantor. No other consideration need be shown, than that for the original agreement upon which the whole debt rested. This principle was first decided in Leonard v. Vredenburgh, (8 Johns. 29); since recognized in 11 Johns. 221, 13 Johns. 175; and by Justice Story, in D’Wolf v. Rabaud, (1 Peters’s Rep. 501.) The only difficulty is to show that the guaranty was made at the same time with the principal contract. The note is given by Perdue, and made payable to the order of Johnston. On the back of the note is written, “ I guarantee the within note to John Johnston”; this is signed by John Snevily. The note is also endorsed by John Johnston. In *310the want of all direct proof of the consideration paid to Snevily, it is difficult to understand the transaction, except on the supposition that it was an entire contract: and that Snevily, for some reason which has not been explained, as between him and Perdue and Johnston, undertook to guarantee the payment of the note. There is no date to the guaranty; the writing, therefore, imported on the face of it, (as in Leonard v. Vredenburgh) an original and entire transaction; for a guaranty of a contract implies, ex vi termini, that it was a concurrent act, and part of the original agreement.
Judgment affirmed.